Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement  
Acknowledgement is made of applicant’s amendment made on 02/22/2022. Applicant’s submission filed has been entered and made of record.
Status of the Claims
Claims 1-19 are pending. 
Response to Applicant’s Argument
In view of applicant’s assertions, previous grounds of rejections have been withdrawn. Upon further search and consideration, please see details of new grounds of rejections set forth below. 
Claim Rejections - 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 103 that form the basis for the rejections under this section made in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-19 are rejected under 35 USC 103(a) as being unpatentable over Krishnan et al. (US 2018/0194366 A1) in view of Gailey et al. (US 7412260 B2).
Regarding Claims 1 and 14, Krishnan discloses a data processing device for performing speech-based human machine interaction (HMI) (Fig. 2, computer system 12 in autonomous vehicle 10), comprising: 
a processor (Fig. 2, processor 32); 
a memory in communication with the processor, the memory storing a plurality of instructions executable by the processor to cause the data processing device to (Fig. 2, memory 34 with software 54): 
obtain a speech of a user (¶29, user interface 36 with microphone to enable user to orally control one or more settings to customize autonomous driving experience by issuing one or more commands / requests using his/her voice); 
determine whether a response to the speech of the user can be generated (¶34, a speech module 46 enables system 12 to recognize and understanding commands and requests using automatic speech recognition and natural language understanding; ¶41, determine whether any preferences presently derived from one or more speech commands exist and whether the one or more applicable preferences can be implemented). 
Krishnan does not teach if no response can be generated, send information corresponding to the speech of the user to a call center.
Gailey teaches a voice recognition server and natural language processing server 26 for interpreting meaning of recognized words of user’s voice signals received from remote terminals 12 (Col 4, Rows 47-62 and Col 19, Rows 14-20) where NLP server 26 assess voice recognized words in voice signal and interpret meaning from words to identify application services to fulfill request (Col 19, Rows 20-28). If NLP server 26 cannot generate a proper response, send the voice signal to a call failure system 100 / call center to connect the user to an operator to fulfill the user’s request (Col 19, Rows 56-65).
It would’ve been obvious to one ordinarily skilled in the art before the effective filing date of the invention to modify Krishnan to send information corresponding to the speech of the user to a call center if no response can be generated in order to connect the user to an operator that will fulfill the user’s request (Gailey, Col 19, Rows 60-65). 
Regarding Claims 2 and 15, Gailey modification of Krishnan discloses wherein the memory further comprises instructions to cause the data processing device to: establish a phone call between the user and a call center (Gailey, Col 19, Rows 56-65, connect user to an operator at a call center; i.e., Krishnan, ¶21, communication system 16 of Fig. 1). 
Regarding Claims 3 and 16, Krishnan discloses wherein the memory further comprises instructions to cause the data processing device to: recognize, by using natural language understanding, NLU, an intention of the user according to the speech (¶34, recognize and understand commands / requests using natural language understanding to interpret commands / requests in order to determine user preferences). 
Regarding Claims 4 and 17, Krishnan discloses wherein the memory further comprises instructions to cause the data processing device to: decide whether the response can be generated (¶41, determine whether any preferences presently derived from one or more speech commands exist and whether the preferences can be implemented) and generate the response according to the recognized intention of the user (¶42, if customization of vehicle settings is possible, change settings of the autonomous vehicle in accordance with the one or more preferences). 
Regarding Claims 5 and 18, Krishnan discloses wherein the memory further comprises instructions to cause the data processing device to: store the speech of the user (¶34, speech module 46 may enable one or more speech commands / requests to form the basis of one or more usable and storable preferences); and send the speech to the call center (¶32, communication module 42 enable preference files to be passed into or out of system 12; as modified by Gailey, if speech command cannot be properly interpreted / understood, forward the speech / voice call to call center for connection to an operator according to Col 19, Rows 56-65). 
Regarding Claims 6 and 19, Krishnan discloses wherein the memory further comprises instructions to cause the data processing device to: generate text information according to the speech and send the text information to the remote source (¶34, speech module 46 performs automatic speech recognition to determine words / phrases spoken to form the basis of one or more usable and storable preferences; per ¶32, communication module 42 enables preference files to e passed out of system 12).
When modified by Gailey to implement a call center that connects to an operator as the remote source, the spoken words / phrases as result of automatic speech recognition would be sent to the call center.  
Claims 7-13 have been interpreted as to invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. For example, Claim 7 recites a data processing device comprising an obtaining module, a determining module, a sending module and recites respective functions. 
“Module” is a nonce word. A nonce word is simply a generic description for software or hardware that performs a specified function.1 According to the specification US 2020/0211560 A1 at ¶¶48-50, each module performs specific functions. In particular, receiving module 111 adapted to receive a speech of a user. ¶48. 
The determining module 112 comprises a (1) recognizing module adapted to recognize, by using natural language understanding, NLU, an intention of the user according to the speech, (2) a response generating module adapted to generate the response according to the recognized intention of the user, and (3) a deciding module adapted to decide whether the response can be generated by the response generating module. ¶49.
Furthermore, the sending module 113 comprises a storing module adapted to store the speech of the user; and a speech sending module adapted to send the speech to the call center. Alternatively and additionally, the sending module 113 comprises a generating module adapted to generate text information according to the speech; and a text sending module adapted to send the text information to the call center. ¶50.
Finally, all the aforementioned functions or method can be implemented by a data processing device shown in FIG. 2, e.g. a processor with corresponding computer program. ¶35.
In other words, the module constitutes a software + hardware combination that performs specified functions. As such, like generic terms “mechanism”, “element”, “device” and other nonce words, “module” reflects nothing more than verbal construct may be used in a claim in a manner that is tantamount to using the word “means” because they typically do not connote sufficiently definite structure and therefore may invoke §112, para. 6 (i.e., § 112(f)).2
Regarding Claim 7, Krishnan discloses a data processing device for performing speech-based human machine interaction (HMI) (Fig. 2, computer system 12 in autonomous vehicle 10), comprising: 
an obtaining module to obtain a speech of a user (¶29, user interface 36 with microphone to enable user to orally control one or more settings to customize autonomous driving experience by issuing one or more commands / requests using his/her voice); 
a determining module to determine whether a response to the speech of the user can be generated (¶34, a speech module 46 enables system 12 to recognize and understanding commands and requests using automatic speech recognition and natural language understanding; ¶41, determine whether any preferences presently derived from one or more speech commands exist and whether the one or more applicable preferences can be implemented); and 
a sending module to send information corresponding to the speech of the user to a remote source (¶32, communication module 42 enable preference files to be passed into or out of system 12). 
Krishnan does not teach send information corresponding to the speech of the user to a call center.
Gailey teaches a voice recognition server and natural language processing server 26 for interpreting meaning of recognized words of user’s voice signals received from remote terminals 12 (Col 4, Rows 47-62 and Col 19, Rows 14-20) where NLP server 26 assess voice recognized words in voice signal and interpret meaning from words to identify application services to fulfill request (Col 19, Rows 20-28). If NLP server 26 cannot generate a proper response, send the voice signal to a call failure system 100 / call center to connect the user to an operator to fulfill the user’s request (Col 19, Rows 56-65).
It would’ve been obvious to one ordinarily skilled in the art before the effective filing date of the invention to modify Krishnan to send information corresponding to the speech of the user to a call center if no response can be generated in order to connect the user to an operator that will fulfill the user’s request (Gailey, Col 19, Rows 60-65). 
Regarding Claim 8, Gailey modification of Krishnan discloses an establishing module to establish a phone call between the user and a call center (Gailey, Col 19, Rows 56-65, connect user to an operator at a call center; i.e., Krishnan, ¶21, communication system 16 of Fig. 1). 
Regarding Claim 9, Krishnan discloses wherein the determining module comprises: a recognizing module to recognize, by using natural language understanding, NLU, an intention of the user according to the speech (¶34, speech module 46 recognizes and understands commands / requests using natural language understanding to interpret commands / requests in order to determine user preferences). 
Regarding Claim 10, Krishnan discloses wherein the determining module further comprises: a response generating module to generate the response according to the recognized intention of the user (¶41, determine whether any preferences presently derived from one or more speech commands exist and whether the preferences can be implemented); and a deciding module to decide whether the response can be generated by the response generating module (¶42, if customization of vehicle settings is possible, change settings of the autonomous vehicle in accordance with the one or more preferences).
Regarding Claim 11, Krishnan discloses wherein the sending module comprises: a storing module to store the speech of the user (¶31, memory 34; per ¶34, speech module 46 may enable one or more speech commands / requests to form the basis of one or more usable and storable preferences); and a speech sending module to send the speech to the call center (¶32, communication module 42 enable preference files to be passed into or out of system 12; as modified by Gailey, if speech command cannot be properly interpreted / understood, forward the speech / voice call to call center for connection to an operator according to Col 19, Rows 56-65). 
Regarding Claim 12, Krishnan discloses wherein the memory further comprises instructions to cause the data processing device to: wherein the sending module comprises: a generating module to generate text information according to the speech (¶34, speech module 46 performs automatic speech recognition to determine words / phrases spoken to form the basis of one or more usable and storable preferences); and a text sending module to send the text information to the call center (¶32, communication module 42 enables preference files to be passed out of system 12).
When modified by Gailey to implement a call center that connects to an operator as the remote source, the transcribed text / text information would be sent to the call center.  
Regarding Claim 13, Krishnan discloses wherein the data processing device is installed within a vehicle (Fig. 1, system 12 within autonomous vehicle 10).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Richard Z. Zhu whose telephone number is 571-270-1587 or examiner’s supervisor King Y. Poon whose telephone number is 571-272-7440. Examiner Richard Zhu can normally be reached on M-Th, 0730:1700.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RICHARD Z ZHU/Primary Examiner, Art Unit 2675                                                                                                                                                                                                        05/20/2022


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Williamson v. Citrix Online, L.L.C., 792 F.3d 1339, 1350 (Fed. Cir. 2015). 
        2 Williamson, 792 F.3d at 1350.